Citation Nr: 0319954	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  00-18 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a right Achilles tendon injury, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Kent Tester, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to July 1972 
and had active duty for training from October 20-31, 1991.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for the residuals of a right 
Achilles tendon injury and assigned a 10 percent rating for 
the disorder.  The veteran disagreed with the assigned 
disability rating.

In October 2001, the veteran testified at a hearing which was 
chaired by the undersigned at the RO.  In February 2002, the 
transcript of the hearing was sent by the Board to the 
veteran's attorney.  In January 2003, the Board sent a notice 
letter pursuant to 38 U.S.C. § 5103 to the veteran with a 
copy to his attorney.  

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In accordance with those regulations, in early 2003 the Board 
obtained additional VA treatment records and a copy of 
records pertaining to the veteran's claim for disability 
benefits from the Social Security Administration (SSA) to 
assist him in substantiating his appeal of the assigned 
rating.


REMAND

For reasons explained immediately below, the Board finds that 
a remand of the case is required.

As noted in the Introduction above, in early 2003 the Board 
obtained additional evidence pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  In a decision issued 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the regulations 
allowing the Board to develop evidence, to the extent that 
they allowed the Board to consider newly developed evidence 
in the first instance without waiver of the veteran's right 
to have that evidence first considered by the agency of 
original jurisdiction (AOJ).  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1346-47 (Fed. Cir. 2003).  The veteran has not waived his 
right to have the additional evidence considered by the  AOJ 
in the first instance.  

By letter dated May 19, 2003, the Board notified the veteran, 
with a copy to his attorney, that he was to be scheduled for 
a VA examination in order to evaluate the current residuals 
of his service-connected disability.  However, the 
newly-developed VA treatment records include the report of a 
November 2002 medical examination of the right ankle that was 
conducted for compensation purposes.  Accordingly, there does 
not appear to be any need for another VA examination, and the 
Board's May 19, 2003 letter may be disregarded.   

The veteran contends that he is entitled to a higher rating 
for the right ankle disability because he had to terminate 
his employment due to the disability.  In December 2002 he 
submitted a claim for a total disability rating based on 
individual unemployability.  Although the RO denied 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) in the June 2000 rating decision, action on the 
claim for a total rating based on unemployability was 
deferred in a December 2002 RO rating decision.  

If a veteran claims entitlement to a higher rating and 
additionally submits evidence of unemployability, his claim 
for an increased rating is deemed to incorporate the issue of 
entitlement to a total rating based on unemployability.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
In re-adjudicating his appeal, therefore, the AOJ should also 
address the issue of a total rating based on unemployability.


It appears that the RO has continued to develop additional 
claims while the veteran's claims file has been at the Board.  
Any other evidence developed by the RO may also be relevant 
to the pending appeal.  Thus, any temporary claims folder 
maintained by the RO should be associated with the veteran's 
permanent claims folder prior to any further AOJ adjudication 
of this case.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following development:

After undertaking any additional 
development deemed appropriate, the VBA 
should readjudicate the issue of the 
rating assigned for the right ankle 
disability, considering all of the 
evidence then of record.  The VBA also 
should consider the matter of the 
veteran's entitlement to a total rating 
based on unemployability.  If the 
benefits sought on appeal are denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the VBA to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


